Title: To John Adams from C. W. F. Dumas, 30 January 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 30e. Janvr. 1783.

Les Lettres que j’ai eu l’honneur de vous écrire Vendredi 24 & mardi 28e. ne sont que l’Expression la plus fidele des sentimens de nos Républicains. Je n’y ai rien mis du mien: au contraire, j’ai adouci tant que j’ai pu. Si l’on ne trouve à racom̃oder la chose de la maniere que je l’ai proposée, c’en est fait pour toujours du Crédit ici de la Fce. Voici la Copie promise de la Lettre; & d’une autre de la même main, reçue ce matin. La Fce. & nos Republicains, depuis tous ces jours, Sont l’objet des Sarcasmes, & des railleries ameres des malintentionnés; & nos Republicains, sans avoir NB. perdu courage vis-à-vis de leurs Antagonistes internes, sont outrés, & n’ont plus aucune confiance en ce qui leur est dit Ministériellement de la part de la Fce., pour colorer ce qui vient de se passer, ou pour leur faire faire quelque démarche ultérieure.— Ils plaignent personnellement Mr. le D. de la V., & disent que Mr. le C. de V. le sacrifie, & lui fait perdre d’un coup de plume tout le fruit de ses sages, infatigables & brillants travaux ici. Du reste ils déclarent, qu’ils ne veulent être dominés, ou influés, ou menés à la lisiere, ni par l’Angleterre ni par la Fce.; & que, quoiqu’on leur propose de la part de la Fce., ils ne le porteront plus devant leurs Villes, que moyennant des sûretés suffisantes en poche. Si vous pouvez faire réussir, Monsieur, ce que j’ai proposé, je crois que ce sera une opération politique importante, un coup de partie pour l’honneur & l’avantage des Etats-Unis, parce qu’elle établira leur crédit, leur dignité & leur gloire ici pour toujours. Votre Jugement & profonde pénétratrion, Monsieur, n’a pas besoin que j’entre dans de plus longs raisonnemens là-dessus. Il suffit que cette affaire sera également avantageuse à tous, puisque tous y participeront & se l’assûreront.
Mr. le Comte de Llano m’a fait prier ce matin de lui com̃uniquer les Préliminaires dont Mr. l’Ambr. lui a dit que j’avois copie. Mais il s’est contenté de mes raisons pour ne pouvoir lui donner qu’une idée verbale des dits Préliminaires. J’ai cru pouvoir & devoir faire le même plaisir à Mr. D’Asp.
Voici quelques Lettres arrivées pour V. E., avec les respects de ma famille. Vous connaissez toute la vérité de celui avec lequel je suis / Monsieur, De Votre Excellence / le très humble & trèsobeissant / serviteur,
C W. f. Dumas
 
Translation
Sir
The Hague, 30 January 1783

The letters I had the honor of writing to you on Friday the 24th and Tuesday the 28th are simply a faithful expression of our republicans’ feelings. I added nothing of my own; to the contrary, I toned it down as much as I could. If the matter cannot be patched up in the manner I propose, any credibility that France enjoys here is doomed forever. Here is the promised copy of the letter and of another in the same hand, received this morning. In recent days France and our republicans have been the object of sarcasm and galling humor from the ill-intentioned, and while our republicans have not lost courage in confrontations with their domestic opponents, they are outraged and no longer have any confidence in what is said ministerially by France, whether it be to gloss over what has just taken place or to induce them to undertake some further step. They feel sorry for the Duc de La Vauguyon and say that the Comte de Vergennes is sacrificing him, causing him to lose with a single pen stroke all the fruits of his wise, tireless, and brilliant work here. Moreover, they declare that they are unwilling to be dominated, influenced, or led about by either England or France and that, whatever proposals France may make, they will no longer place them before their towns unless they possess sufficient guarantees. If, sir, you can bring about what I suggested, I think it will be a major political achievement, a major coup for the honor and advantage of the United States, because it here will establish forever their credibility, dignity, and glory. Your judgment and deep understanding have no need of further arguments. It is enough that this matter will be equally advantageous to all, since all will take part in it and guarantee it.
The Conde de Llano begged me this morning to show him the preliminary accords, of which the ambassador told him I had a copy. But he was satisfied with my reasons for only being able to give him an oral account of the said preliminaries. I thought I could and should pay Mr. Asp the same courtesy.
Here are some letters that arrived for your excellency, together with the respects of my family. You know the truth of those with which I am, sir, your excellency’s very humble and very obedient servant
C W. f. Dumas
